Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3-4 limitations are not in the specification. According to the specification the balloon 50 is the reflector and it is on the outside of the balloon 28 (see [0022] and Fig. 1). Examiner interprets the 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fjield et al. (US 2002/0065512 (provided in the IDS)), in view of Francischelli et al. (US 2006/0025756) and further in view of McLurken et al. (US 2002/0062123 (provided in the IDS)). 

3.	Addressing claim 1, Fjield discloses an apparatus for applying energy intraluminally to a target tissue, the apparatus comprising:
a catheter having a distal region adapted for placement adjacent to the target tissue (see [0010-0011], [0045] and Fig. 1; element 16);
an ultrasound transducer disposed at the distal region of the catheter (see [0045] and Fig. 1; element 20); 
a balloon disposed at the distal region of the catheter, wherein the ultrasound transducer is disposed within the balloon (see Fig. 1 and [0046]; element 28); 
an energy emission source configured to provide electrical energy to the ultrasound transducer, the energy emission source configured to cause the ultrasound transducer to emit energy at an initial level for a first time duration sufficient to necrose at least a portion of the target tissue so as to create an initial lesion that forms a protective barrier to obstruct subsequently emitted energy traveling toward collateral anatomical structures distal to the initial lesion (see [0003], [0016-0017] and [0059], a lesion is created with the heating of tissue and the lesion forms an absorptive barrier that helps protect collateral anatomical structures; the lesion provide a full conduction block);
wherein the protective barrier reduces damage to untargeted tissue distal to the target tissue (see [0003], [0016-0017] and [0059]; the lesion provide a full conduction block which result in reduce damage to untargeted tissue). 

However, Fjield does not disclose the ultrasound transducer emits modulated energy by cycling between a first power level and a second power level to deliver energy to the protective barrier and target tissue and wherein the energy emission source causes the ultrasound transducer to emit modulated energy based on an empirical determination without monitoring temperature. Francischelli discloses create lesions and control duty cycle of power source to prevent temperature from exceed 

	McClurken discloses wherein the energy emission source causes the ultrasound transducer to emit modulated energy based on an empirical determination without monitoring temperature (see abstract, Fig. 2, [0023-0027], [0131], [0157-0174], [0259] and [0311]; modulate power is based on experiment and mathematical model which determine empirically). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fjield to have the energy emission source causes the ultrasound transducer to emit modulated energy based on an empirical determination without monitoring temperature as taught by McClurken because this allow for accurate setting of ultrasound without having to use sensor and active feedback (see [0311]; sensor and feedback at more cost and complication).

	4.	Addressing claims 2-6 and 8, Fjield discloses:
a reflector at the distal region of the catheter, the reflector having an active region to redirect energy from the ultrasound transducer, wherein the active region defines a focal region comprising a volume of the target tissue (see [0011] and [0020]); 
wherein the reflector is positioned within the balloon (see [0049] and Fig. 1; examiner interprets according to applicant’s specification paragraph [0022] and Fig. 1 the second balloon is the reflector which is on the outside); 
wherein the reflector comprises a collapsible balloon positioned within the balloon (see [0049] and Fig. 1; examiner interprets according to applicant’s specification paragraph [0022] and Fig. 1 the second balloon is the reflector which is on the outside); 
wherein the reflector is parabolic in shape and causes the active region to define a circular focal region (see Fig. 1 and [0065]; balloon 65 is parabolic shape); 
wherein the distal region of the catheter is adapted for placement within a blood vessel (see [0021] and [0110]);
wherein the initial power level is greater than the first power level (see [0059]; examiner interprets the initial power to be the same as first power that is high enough to produce lesion).

Addressing claims 7 and 9, Francischelli discloses:
wherein the first power level is greater than the second power level (see [0063]; cycle on and off so second power level is off which is less than first power).
wherein no energy is delivered at the second power level (see [0063], when power is off no energy is delivered).

5.	Claims 10-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fjield et al. (US 2002/0065512) and in view of Francischelli et al. (US 2006/0025756). 

6.	Addressing claim 10, Fjield discloses an apparatus for applying energy intraluminally to a target tissue, the apparatus comprising:
a catheter having a distal region adapted for placement adjacent to the target tissue (see [0010-0011], [0045] and Fig. 1; element 16); 
an ultrasound transducer disposed at the distal region of the catheter, the ultrasound transducer configured to emit energy at an initial level for a first time duration sufficient to necrose at least a portion of the target tissue so as to create an initial lesion that forms a protective barrier to obstruct subsequently emitted energy traveling toward collateral anatomical structures distal to the initial lesion (see [0003], [0016-0017] and [0059], a lesion is created with the heating of tissue and the lesion forms an absorptive barrier that helps protect collateral anatomical structures; the lesion provide a full conduction block);

Fjield does not disclose the ultrasound transducer emits modulated energy by cycling between a first power level and a second power level to deliver energy to the protective barrier and the target tissue. Francischelli discloses create lesions and 

7.	Addressing claims 11-13 and 16-20, Fjield discloses: 
wherein the target tissue comprises a transmural area of an organ or a blood vessel (see [0021] and [0110]);
wherein the distal region of the catheter is adapted for placement within a blood vessel (see [0021] and [0110]);
wherein the initial power level is greater than the first power level (see [0059]; examiner interprets the initial power to be the same as first power that is high enough to produce lesion);
wherein the protective barrier reduces damage to untargeted tissue distal to the target tissue during the second time duration (see [0003], [0016-0017] and [0059]; the lesion provide a full conduction block which result in reduce damage to untargeted tissue);
an energy emission source configured to provide electrical energy to the ultrasound transducer (see [0059]);
a balloon disposed at the distal region of the catheter, wherein the ultrasound transducer is disposed within the balloon (see Fig. 1A; transducer 20 is within balloons 28 and 50).
a reflector at the distal region of the catheter, the reflector having an active region to redirect energy from the ultrasound transducer, wherein the active region defines a focal region comprising a volume of the target tissue (see [0011] and [0020]);
wherein the reflector is parabolic in shape and causes the active region to define a circular focal region(see Fig. 1 and [0065]; balloon 65 is parabolic shape).

Addressing claims 14, Francischelli discloses:
wherein no energy is delivered at the second power level (see [0063], off is the second power level, and no energy is delivered when the device is off).

8.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fjield et al. (US 2002/0065512), in view of Francischelli et al. (US 2006/0025756) and further in view of McLurken et al. (US 2002/0062123). 

9.	Addressing claim 15, Fjield does not disclose wherein the ultrasound transducer is configured to emit modulated energy based on an empirical determination without monitoring temperature. McClurken discloses the ultrasound transducer emits modulated energy based on an empirical determination without monitoring temperature (see abstract, Fig. 2, [0023-0027], [0131], [0157-0174], [0259] and [0311]; modulate .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,971,980 (see col. 2, lines 8-34, col. 3, lines 1-24, col. 6, lines 12-19, use the duty cycle to control power and temperature of the device to prevent device damage and boil blood/tissue and increase treatment efficiency; adjust duty cycle allow for produce faster and deeper lesion without boil blood).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793